DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/15/2022. Claims 1-8 are amended. Claims 1-8 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claims 7-8.
Allowable Subject Matter
Claims 1-8 are allowed.
As of claim 1, the closest prior art TANAKA (US 20180217486 A1) teaches a light source device according to an embodiment of the present disclosure. Note that, FIG. 1 shows a modality of each of luminous fluxes exiting from solid-state light sources 20 and 24, polarization directions of light incident on polarization combination mirror 28 and dichroic mirror 32, and polarization directions of light exiting from polarization combination mirror 28 and dichroic mirror 32. Light source device 50 includes: first solid-state light source unit 22, second solid-state light source unit 26, polarization combination mirror 28, first diffusing plate 29, a plurality of half-wavelength plates 30 serving as a third retardation plate, half-wavelength plate 31 serving as a first retardation plate, dichroic mirror 32, condensing lenses 33 and 34, phosphor plate 38, quarter-wavelength plate 39 serving as a second 
Claims 2-3, 7 are allowed as being dependent on claim 1.
As of claim 4, the closest prior art TANAKA (US 20180217486 A1) teaches a light source device according to an embodiment of the present disclosure. Note that, FIG. 1 shows a modality of each of luminous fluxes exiting from solid-state light sources 20 and 24, polarization directions of light incident on polarization combination mirror 28 and dichroic mirror 32, and polarization directions of light exiting from polarization combination mirror 28 and dichroic mirror 32. Light source device 50 includes: first solid-state light source unit 22, second solid-state light source unit 26, polarization combination mirror 28, first diffusing plate 29, a plurality of half-wavelength plates 30 serving as a third retardation plate, half-wavelength plate 31 serving as a first retardation plate, dichroic mirror 32, condensing lenses 33 and 34, phosphor plate 38, quarter-wavelength plate 39 serving as a second retardation plate, condensing lens 40, second diffusing plate 41, and reflecting plate 42. First solid-state light source unit 22 is configured with a plurality of collimator lenses 21 and solid-state light source 20 in which a plurality of semiconductor lasers is disposed; heat dissipating plate 23 is fitted to the first solid-state light source unit. Each of the plurality of the semiconductor lasers, which configures solid-state light source 20, is one example of a first solid-state light source element. Second solid-state light source 
Claims 5-6, 8 are allowed as being dependent on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Hasegawa (US 8152309 B2) teaches an image display apparatus which displays an image as a transmitted projection image includes: a tread-board of a step which has a first projection surface and transmits a projection image projected on the first projection surface; and a cross-board of the step which has a second projection surface and transmits a projection image projected on the second projection surface;
- Prior Art KITANO (US 20120242912 A1) teaches a light source apparatus which includes an excitation light source including a laser light source; a first wheel that is controlled to rotate, and includes, in a part of a surface thereof to be illuminated by excitation light emitted from the excitation light source, a phosphor layer to be excited by the excitation light; a dichroic mirror that guides fluorescence emitted from the phosphor layer of the first wheel and the excitation light to an illumination optical system; and a second wheel that is controlled to rotate, and includes a dichroic filter that transmits light having a desired wavelength component of each of the fluorescence and the excitation light output from the dichroic mirror.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882